COURT OF APPEALS OF VIRGINIA


            Present: Judges Humphreys, AtLee and Raphael
PUBLISHED


            Argued at Lexington, Virginia


            GABRIEL SETH WORSHAM, EXECUTOR OF THE
             ESTATE OF RALEIGH ELMORE WORSHAM
                                                                                 OPINION BY
            v.     Record No. 0663-21-3                                   JUDGE STUART A. RAPHAEL
                                                                              JANUARY 11, 2022
            KATHLEEN BONNIE CRISPIN WORSHAM,
             INDIVIDUALLY AND AS TRUSTEE OF THE RALEIGH E.
             WORSHAM QTIP TRUST


                            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                           F. Patrick Yeatts, Judge

                           Paul McCourt Curley (Six East Law Group—Curley Law Firm,
                           PLLC, on briefs), for appellant.

                           Monica T. Monday (Glenn W. Pulley; Amanda M. Morgan;
                           Timothy M. Purnell; Gentry Locke; Purnell, McKennett & Menke,
                           PC, on brief), for appellees.


                   Under the parol-evidence rule, when a written contract unambiguously expresses the

            agreement of the parties, extrinsic evidence of the parties’ prior or contemporaneous discussions

            is inadmissible to contradict the written terms. The primary issue on appeal here is whether a

            post-nuptial agreement is ambiguous about whether—if the parties divorced and the husband

            died first—the wife is entitled to monthly income from a trust that the husband had to establish

            as a “QTIP” trust—a “qualified terminable interest property” trust for a “surviving spouse” under

            § 2056 of the Internal Revenue Code. 26 U.S.C. § 2056. Following the couple’s divorce and the

            husband’s death, the executor failed to transfer assets to the trust sufficient to pay the monthly

            amount. He asserted that, because the couple divorced, the trust could not be considered a

            “QTIP” trust. He contends that his interpretation is supported by parol evidence that should have
been considered by the trial court because, he claims, the post-nuptial agreement is at least

ambiguous about whether the trust’s obligations to the wife survived the divorce.

        We conclude, however, that the post-nuptial agreement unequivocally established the

wife’s continuing entitlement to monthly payments from the trust, even if the parties’ divorce

prevented the trust from qualifying for deferred estate-tax treatment as a QTIP trust under the

Internal Revenue Code. We therefore affirm the circuit court’s ruling that the agreement must be

enforced as written and that the executor’s proffered parol evidence is inadmissible. We agree

with the circuit court that the relief it awarded—requiring the executor to restore funds withheld

from the trust—fell within the relief requested in the prayer for relief. We also agree that the

attorney-fee award to the wife was proper under the post-nuptial agreement. We affirm and

remand the case to the circuit court to determine if the wife is entitled to further attorney fees

and, if so, the appropriate amount.

                                          I. BACKGROUND

        Kathleen Bonnie Crispin Worsham married Raleigh Elmore Worsham in August 1979.1

Raleigh had two sons from a previous marriage. Raleigh and Bonnie separated two decades

later, in 2001.

        In 2002, while still separated, Raleigh and Bonnie agreed to a “Post-Nuptial Agreement.”

The introductory clause of the agreement named the parties in full but then defined them as

“Husband” and “Wife.” Those terms were then used throughout the agreement to specify the

parties’ respective rights and obligations, including after any divorce. E.g., ¶¶ 2, 7. The

agreement, among other things, provided for Raleigh to pay Bonnie certain spousal support (¶ 1)

and set forth their respective rights in several parcels of real property (¶¶ 2-4).




        1
            Like the litigants, we refer to the couple as Raleigh and Bonnie.
                                                    -2-
       This appeal centers mainly on paragraph 5 of the post-nuptial agreement, which required

Raleigh to “establish, at his sole expense, a Qualified Terminable Interest Property (QTIP) trust

for Wife’s lifetime benefit.” Raleigh promised to transfer to the trust certain real property and

improvements called “Spring Street.” Income from the trust was “payable to Wife on a monthly

basis, during her lifetime,” permitting Raleigh “to direct the disposition of the trust assets at the

time of Wife’s death.” “Additionally,” paragraph 5 provided that, at Raleigh’s death, “additional

assets will be added” by Raleigh’s personal representative sufficient to generate a “gross

monthly income equal to what the parties would call the ‘Widow’s Benefit.’” If Raleigh died

after June 1, 2010—as later happened—the “Widow’s Benefit” would be $10,000.

       The post-nuptial agreement specifically contemplated the possibility of divorce. For

example, paragraph 24 required that, if the parties divorced, the agreement had to be ratified and

incorporated into any final divorce decree. Similarly, paragraph 35 provided for the agreement

to continue “in full force and effect” even after divorce. Paragraph 5 contained no language

conditioning Bonnie’s “lifetime” benefit on her remaining married to Raleigh. Paragraph 7, by

contrast, created an explicit financial incentive for Bonnie to stay married to Raleigh, providing a

$100,000 payment to Bonnie if they were still married when Raleigh died.

       The post-nuptial agreement also contained a fee-shifting provision. Paragraph 21

provided that, if either party defaulted in their obligations, the other could recover attorney fees

incurred in suing to “compel compliance” with the agreement.

       The marriage lasted only a short time longer. Raleigh filed for divorce in 2004.

       In February 2005—while the divorce case was pending—Raleigh established The

Raleigh E. Worsham QTIP Trust, naming Raleigh and Bonnie as co-trustees. Although “QTIP”

appears in the title, the document does not cite the Internal Revenue Code and does not provide

that its validity depends on its qualifying as a QTIP trust under federal tax laws. The trust recites
                                                 -3-
that it was “established pursuant to the terms of Section 5” of the post-nuptial agreement. Article

8 is entitled “Overriding Tax Purposes” but identifies only “some of [Raleigh’s] purposes in

creating this trust.” Paragraph A (“Marital Deduction”) said that he intended the “gift of an

income interest” to be a “completed gift qualifying for the gift tax marital deduction.” Paragraph

B said that “[w]hile I am married to [Bonnie], this trust shall be a grantor trust for federal income

tax purposes.” And paragraph C said that the “income interest given to my wife shall give her

those rights ordinarily associated with ownership of an asset for life.”

       As required by the post-nuptial agreement, Raleigh transferred the Spring Street property

to the trust. Schedule B of the trust document set forth the same payment amounts that the

post-nuptial agreement called the “Widow’s Benefit,” but retitled the payment schedule as the

“Monthly Amount.” Article 4 made the trust “irrevocable,” providing that Raleigh “cannot alter,

amend, revoke, or terminate it in any way.” Article 5 provided that, during Bonnie’s lifetime,

the trustee would distribute to Bonnie the net monthly income from the trust.

       Less than a month later, the circuit court entered the couple’s final decree of divorce.

The final decree provided that “the terms of the post-nuptial agreement dated June 10, 2002 are

hereby ratified, affirmed, adopted, incorporated, but not merged, approved and expressly made a

part of this decree, and the parties hereto are ORDERED to comply therewith.”

       A few months after they divorced, Bonnie and Raleigh signed a “Supplemental

Post-Nuptial Agreement” to settle various disputes that had arisen between them, none of which

is pertinent here. That document, however, provided that “[a]ll other portions” of the

post-nuptial agreement “shall continue in full force and effect.” Raleigh and Bonnie agreed to a

consent order in the divorce case incorporating the supplemental agreement.

       After the divorce, Bonnie began receiving the income from Spring Street. Raleigh died

testate in December 2017. His grandson, defendant Gabriel Seth Worsham (“Seth”), was
                                                -4-
appointed executor. As executor, Seth began paying Bonnie $10,000 a month but stopped

distributing income from Spring Street. He subsequently claimed that Bonnie was not entitled to

the monthly payment because she was not Raleigh’s “widow.”

                                    II. PROCEEDINGS BELOW

        In January 2019, Bonnie—individually and in her capacity as co-trustee of the trust—

sued Seth, individually and as executor of Raleigh’s estate.2 She claimed that Seth breached the

post-nuptial agreement and the trust document by withholding the promised Spring Street

income and by failing to ensure that the trust contained sufficient assets to generate the $10,000

“Monthly Amount” or “Widow’s Benefit.” Bonnie sought an order compelling Seth to transfer

to the trust additional income-producing assets sufficient to generate at least $10,000 a month in

benefits; awarding “Bonnie, as beneficiary of the trust,” judgment against Seth in the amount of

the Spring Street income withheld from the trust; awarding her costs and attorney fees; and

awarding “such additional and further relief [as] the Court deems just and proper.”

        The circuit court, Judge R. Edwin Burnette, Jr., presiding, denied the parties’

cross-motions for summary judgment, concluding that a trial was necessary because the

post-nuptial agreement was ambiguous and the material facts were in dispute. He reasoned that

“reasonable people” could disagree whether “the use of wife in one part of the postnup and

widow in the other . . . creates an inconsistency that the trier of fact is entitled to decide. I can’t

make that call.” (Emphasis added). Judge Burnette denied Bonnie’s motion for reconsideration

and set the case for trial.




        2
         Raleigh’s sons—William Travis Worsham and Raleigh Elroy Worsham—were also
made defendants as residual beneficiaries under the trust. Neither appeared, however, and a
default was entered against them.
                                              -5-
       After Judge Burnette retired, the case was assigned to Judge F. Patrick Yeatts. On the

day set for trial, Judge Yeatts “sua sponte, reopened the summary judgment proceedings and

heard additional argument” on the parties’ motions. He issued a letter opinion in March 2020,

granting Bonnie partial summary judgment on the breach-of-contract claims. Judge Yeatts found

that paragraph 5 of the post-nuptial agreement provides “two separate income sources for Bonnie

and that the “$10,000 per month for the Widow’s Benefit is a separate income source for Bonnie

in addition to the Spring Street income.” He rejected Seth’s argument that Bonnie was not a

“widow” entitled to the “Widow’s Benefit.” Judge Yeatts reasoned that the post-nuptial

agreement provides income to Bonnie “during her lifetime” and that she is referred to as “Wife”

throughout the document, even in “situations after divorce.”

       Seth objected to that ruling and moved for reconsideration, submitting two notes

purportedly from Raleigh and an unsigned letter from December 2001 between Raleigh’s

attorneys. Seth also tendered the deposition of Raleigh’s lawyer, Paul Feinman, one of the

attorneys who drafted the post-nuptial agreement. Seth claims that the trial court erred by

refusing to consider those documents. He says they show Raleigh’s “clear and expressed intent”

that Bonnie “only receive the ‘Widow’s Benefit’ if the parties were married at the time of his

death.” Opening Br. 18. Judge Yeatts overruled Seth’s objection and denied the motion for

reconsideration.

       The final order directed Seth, as executor, to transfer sufficient assets from Raleigh’s

estate to generate a gross monthly income of $10,000, “independent of any other” assets owned

by the trust. The circuit court also determined that $248,080 was due to be restored to the trust,

noting that Seth did not challenge the accuracy of that figure. Bonnie, in her capacity as

“Co-Trustee of the Trust,” was awarded those “monetary damages against” Seth, as executor.



                                               -6-
Bonnie, “in her individual capacity,” was awarded reasonable attorney fees and costs in the

amount of $132,382.89 under paragraph 21 of the post-nuptial agreement.

         Seth moved to set aside the final order, arguing that the damages award to Bonnie as

“Co-Trustee of the Trust” was inappropriate because the complaint did not allege that the trust

itself had sustained any damages. He also claimed that the attorney-fee award to Bonnie in her

individual capacity was improper because her claim arose under the trust, not the post-nuptial

agreement. Judge Yeatts denied that motion, finding the attorney-fee award proper and the

damages award within the scope of the “general prayer” for relief on the breach-of-contract

claim.

         Seth noted an appeal to the Supreme Court of Virginia, but the Supreme Court transferred

the appeal here under Code § 8.01-677.1, concluding that this appeal arises out of a “domestic

relations” matter.3

                                          III. ANALYSIS

             A. The post-nuptial agreement unambiguously provides lifetime benefits to
             Bonnie through the trust.

         Seth’s first five assignments of error challenge Judge Yeatts’s decision finding the

obligations under paragraph 5 of the post-nuptial agreement to be unambiguous and granting

summary judgment to Bonnie. We review “de novo” a trial court’s decision granting summary

judgment. VACORP v. Young, 298 Va. 490, 494 (2020). Moreover, “[w]hether contractual

provisions are ambiguous is a question of law and not of fact.” Nextel Wip Lease Corp. v.



         3
          Before January 1, 2022, this Court exercised jurisdiction over appeals from the circuit
court in various “domestic relations” matters arising under Title 20, Code § 17.1-405(3)(f)
(2020), while the Supreme Court exercised appellate jurisdiction over civil appeals in ordinary
breach-of-contract disputes outside the domestic-relations context, Code § 8.01-670(A)(3)
(2015). Effective January 1, 2022, this Court now exercises appellate jurisdiction over all such
appeals from the circuit court. See 2021 Va. Acts ch. 489, Spec. Sess. I (amending Code
§ 17.1-405(3)).
                                               -7-
Saunders, 276 Va. 509, 515 (2008). We do not defer to the trial court’s determination because

“we have an equal opportunity to consider the words of the contract within the four corners of

the instrument itself.” Va. Elec. & Power Co. v. N. Va. Reg’l Park Auth., 270 Va. 309, 315

(2005) (quoting Eure v. Norfolk Shipbuilding & Drydock Corp., 263 Va. 624, 631 (2002));

Vilseck v. Vilseck, 45 Va. App. 581, 588 n.3 (2005) (same).

       Seth maintains that the post-nuptial agreement is at least ambiguous about whether

Bonnie is entitled to the “Widow’s Benefit” for life under the trust referenced in paragraph 5. He

claims that the judge should have conducted a trial to evaluate the parol evidence to discern the

parties’ true intent. We disagree.

       The parol-evidence rule controls these questions. Parol derives from the Anglo-French

term meaning “word” or “speech.” 2 Compact Edition of the Oxford English Dictionary 2082

(1971). Our Supreme Court said in the mid-19th century that the parol-evidence rule was

grounded in “the common law at so early a day [that it] has been uniformly adhered to by the

courts both of England and this country ever since.” Towner v. Lucas’ Ex’r, 54 Va. (13 Gratt.)

705, 711 (1857). By the middle of the last century, the rule had “nowhere been more strictly

adhered to in its integrity than in Virginia.” Pulaski Nat’l Bank v. Harrell, 203 Va. 227, 233

(1962). The Supreme Court has commended the rule over the years as “hoary,” White v.

Commonwealth, 158 Va. 749, 758 (1932); “venerable,” Ott v. L&J Holdings, LLC, 275 Va. 182,

187 (2008); and “founded in wisdom,” Slaughter v. Smither, 97 Va. 202, 205 (1899). The rule is

now “a time-honored fixture in the law of this Commonwealth,” Amos v. Coffey, 228 Va. 88, 91

(1984), “extend[ing] to every class of contracts reduced to writing,” Hilb v. Peyton, 63 Va. (22

Gratt.) 550, 564 (1872).

       At its essence, the parol-evidence rule provides that “where [the] parties have reduced

their contract to a writing [that] imposes a legal obligation in clear and explicit terms[,] the
                                                 -8-
writing [is] the sole memorial of that contract, and it is conclusively concluded that the writing

contains the whole contract, and is the sole evidence of the agreement.” Jim Carpenter Co. v.

Potts, 255 Va. 147, 155 (1998) (quoting Pulaski, 203 Va. at 233). It is sometimes called “the

‘plain meaning’ rule.” Berry v. Klinger, 225 Va. 201, 208 (1983). When the contract is

unambiguous, extrinsic evidence of prior or contemporary discussions, understandings, or

agreements, is inadmissible “to contradict or vary the plain language of the instrument itself.”

Utsch v. Utsch, 266 Va. 124, 130 (2003) (quoting 11 Richard A. Lord, Williston on Contracts

§ 33.1, at 556 (4th ed. 1999)).

       Failing to respect the parol-evidence rule “would result in unacceptable uncertainty in the

law.” Id. at 129. Without it, “no lawyer would be safe” to advise about how a written contract

would be construed, since at some “future” date another party could “contradict or vary the plain

language of the instrument itself” by citing “parol evidence of the particular meaning [that] the

party affixed to his words, or of his secret intention in making the instrument.” Id. at 130

(quoting Williston on Contracts, supra, at 556).

       The parol-evidence rule excludes extrinsic evidence more broadly when the writing is a

“complete integration”—a comprehensive expression of the parties’ agreement—than a “partial

integration”—one that does not address all of the terms of the parties’ understanding. E.g.,

Renner Plumbing, Heating & Air Conditioning, Inc. v. Renner, 225 Va. 508, 515 (1983). If only

a partial integration exists, the rule permits the use of some parol evidence, “not to contradict or

vary its terms but to show additional independent facts contemporaneously agreed upon, in order

to establish the entire contract between the parties.” Id. at 515-16 (quoting High Knob, Inc. v.

Allen, 205 Va. 503, 506 (1964)); see also Jim Carpenter Co., 255 Va. at 156 (same). For a

complete integration, by contrast, the rule also bars parol evidence that is offered to “add to or

explain the terms of a complete, unambiguous, unconditional, written instrument.” Godwin v.
                                                -9-
Kerns, 178 Va. 447, 451 (1941). See generally Kent Sinclair, Law of Evidence in Virginia

§ 19-2[b] (8th ed. 2021).

       No one has suggested that the post-nuptial agreement here is anything but a complete

integration of Raleigh and Bonnie’s agreement. Paragraph 29, in fact, says that the agreement

represents “the entire understanding of the parties” and there are “no promises or undertakings,

written or oral, other than those expressly set forth” in the agreement.4 And even if Seth had

asserted partial-integration status, it would not matter because the rule, even for partial

integrations, bars parol evidence that would “contradict or vary” the terms of the writing.

Renner Plumbing, 225 Va. at 515 (quoting High Knob, 205 Va. at 506); Georgiades v. Biggs,

197 Va. 630, 634 (1956) (same).

       Virginia has recognized several exceptions to the parol-evidence rule. See generally

Shevel’s, Inc. v. Se. Assocs., Inc., 228 Va. 175, 182-83 (1984). But “[t]he only exception

pertinent to this appeal is that the [parol-evidence] rule, by definition, does not apply if the

language of the written instrument is ambiguous.” Amos, 228 Va. at 92.

       So the primary question we need to answer is whether paragraph 5 of the post-nuptial

agreement unambiguously requires that the trust established by Raleigh provide lifetime benefits

to Bonnie, even after divorce. “The search for this plain meaning does not myopically focus on a

word here or a phrase there.” Erie Ins. Exch. v. EPC MD 15, LLC, 297 Va. 21, 28 (2019).

Rather, the “contract must be construed as a whole and the intention of the parties is to be

collected from the entire instrument and not from detached portions.” Sweely Holdings, LLC v.



       4
          While such a “merger” or “integration” clause is not dispositive in proving a complete
integration, it provides strong evidence. See Shevel’s, Inc. v. Se. Assocs., Inc., 228 Va. 175, 183
(1984) (noting that a merger clause “may impose . . . a heavy burden of persuasion” on the party
claiming partial-integration status); Sinclair, supra § 19-2[a] (“Formal agreements, especially
those with an integration clause, are treated as complete.”).
                                                 - 10 -
SunTrust Bank, 296 Va. 367, 376-77 (2018) (quoting Babcock & Wilcox Co. v. Areva NP, Inc.,

292 Va. 165, 180 n.8 (2016)). “[E]very word, clause, and provision of the [contract] ‘should be

considered and construed together and seemingly conflicting provisions harmonized when that

can be reasonably done, so as to effectuate the intention . . . expressed” by the parties. Erie Ins.

Exch., 297 Va. at 28 (quoting Floyd v. N. Neck Ins., 245 Va. 153, 158 (1993)).

       An ambiguity is not present simply because one could “hypothesize ‘opposing

interpretations’ of the same contractual provision.” Id. at 29 (quoting Babcock, 292 Va. at 179).

Rather, “conflicting interpretations reveal an ambiguity only where they are reasonable.” Id. A

“reasonable” interpretation “is one of two competing interpretations that are ‘equally possible’

given the text and context of the disputed provision.” Id.

       Reading the text of paragraph 5 in the context of the entire post-nuptial agreement, we

conclude that it is unambiguous and that Seth’s contrary construction is unreasonable. To start,

paragraph 5 requires Raleigh to establish a trust “for Wife’s lifetime benefit.” We see nothing in

that paragraph or any other part of the agreement to support Seth’s claim that Bonnie’s “lifetime

benefit” would terminate if Raleigh divorced Bonnie.

       We disagree with Seth that a termination-upon-divorce requirement can be inferred from

the use of defined terms like “Wife” and “Widow’s Benefit” in paragraph 5. True, “wife” and

“husband” ordinarily denote persons who are married at the time, and Judge Burnette appeared

to rely on that notion when denying Bonnie’s original summary-judgment motion. The words of

an instrument “are normally given their usual, ordinary, and popular meaning.” Riverside

Healthcare Ass’n, Inc. v. Forbes, 281 Va. 522, 530 (2011) (quoting PMA Cap. Ins. Co. v. U.S.

Airways, Inc., 271 Va. 352, 358 (2006)). But the ordinary meaning of such terms does not

control when, as in this case, “it is manifest from the [instrument] itself that other definitions are

intended.” Id. at 529-30 (quoting Wallace v. Wallace, 168 Va. 216, 224 (1937)) (alteration in
                                                - 11 -
original) (emphasis added). Judge Yeatts was right that the introductory clause of the

post-nuptial agreement defined Raleigh and Bonnie in all cases as “Husband” and “Wife,” using

those terms “throughout” the agreement to describe the parties’ rights and obligations, including

“after a divorce.” Paragraph 2, for instance, says: “If the parties are divorced, any such property

will be owned . . . as tenants in common, but Wife shall have the sole right to occupy such

property during her lifetime.” (Emphasis added). And again: “After divorce, Wife may decide

to sell the former marital home . . . .” Id. (emphasis added).

       The couple used “Widow’s Benefit” as a similar, party-defined term. It was the “gross

monthly income equal to what the parties would call the ‘Widow’s Benefit,’” the amounts of

which were set forth in the schedule that followed. (Emphasis added). That what-the-parties-

would-call qualification shows that the meaning of “Widow’s Benefit” did not turn on whether

Bonnie was literally married to Raleigh when he died; it was simply their agreed term for the

required monthly benefits to be paid.

       That reading is corroborated by the trust document itself. Raleigh sued Bonnie for

divorce in 2004 but created the trust in 2005, shortly before the final decree of divorce was

entered. Despite that their marital bonds were about to be severed, Raleigh used the phrase

“Monthly Amount” in the trust document to describe the same amounts he promised to Bonnie

as a “Widow’s Benefit” in paragraph 5 of the post-nuptial agreement.

       Seth does not persuade us that the parties used “Widow’s Benefit” to create an incentive

for Bonnie to stay married to Raleigh. When the parties intended a stay-married incentive, they

explicitly created one. Paragraph 7 held out the promise of a $100,000 bonus to Bonnie upon

Raleigh’s death, but “only if Husband and Wife are married at the time of Husband’s death.” No

similar requirement was attached to the “lifetime benefit” in paragraph 5. The use of an explicit

stay-married requirement in paragraph 7 shows that the drafters “understood the import of the
                                               - 12 -
chosen language and intended to accomplish a different result” when they did not use that

language in paragraph 5. Elmore v. Va. Nat’l Bank, 232 Va. 310, 315 (1986).

       What is more, Seth ignores that paragraphs 24 and 35 of the post-nuptial agreement are

all but dispositive of the parties’ desire that the trust obligations in paragraph 5 survive divorce.

Paragraph 24 (“Subsequent Divorce”) provided that if either party filed for divorce, each party

promised to ratify and incorporate “but not merge” the agreement into any final divorce decree to

ensure that the decree “obligates both of them to perform in accordance with” the agreement’s

terms. Paragraph 35 (“Effect of Reconciliation”) likewise said that the agreement would

continue in “full force and effect without abatement . . . following a subsequent separation and/or

divorce if the parties do reconcile.” (Emphasis added). Those paragraphs unambiguously show

that the parties intended for the entire post-nuptial agreement to survive divorce, including the

“lifetime” benefit granted to Bonnie in paragraph 5. Although paragraphs 24 and 35 are key to

understanding this case, Seth fails to acknowledge them in either his opening brief or reply brief.

       That the parties intended the trust obligations to survive divorce is reinforced again by the

Supplemental Post-Nuptial Agreement, signed several months after the final divorce decree.

That agreement resolved various disputes that had arisen between the parties but provided that

“[a]ll other portions” of the post-nuptial agreement “shall continue in full force and effect.”

Raleigh and Bonnie would not have said that if the divorce had rendered the trust obligations in

paragraph 5 inoperative.

       Seth insists that a QTIP trust cannot achieve the tax benefit of deferring estate taxes on

the trust corpus unless the surviving spouse is married to the grantor at the time of the grantor’s

death. He says that a QTIP trust “is a creature of federal tax law that permits a married couple to

defer the collection of estate taxes until both spouses die while allowing the grantor to determine

how the trust’s assets are distributed upon the death of the surviving spouse.” Opening Br. 1. To
                                                - 13 -
obtain that tax deferral until the death of the “surviving spouse,” as provided in 26 U.S.C.

§ 2056, the surviving spouse must be married to the grantor at the time of death. Id.

       Assuming without deciding that Seth’s understanding of federal estate-tax law is correct,

it does not affect our conclusion that paragraph 5 of the post-nuptial agreement unambiguously

required Raleigh to create a trust to provide lifetime benefits to Bonnie in the scheduled amounts,

even after their divorce. Seth’s counsel conceded at oral argument that the mere fact that the

couple divorced before Raleigh died did not defeat or invalidate the trust. Seth agrees that a

QTIP trust can have multiple purposes, only one of which is to defer estate taxes until the

surviving spouse’s death. Another purpose is to provide lifetime income to the grantee. Still

another purpose is to protect the corpus of the trust to benefit the grantor’s heirs, something

common in estate planning among persons in later marriages who have children from a previous

marriage (as in Raleigh’s case). See Est. of Shelfer v. C.I.R., 86 F.3d 1045, 1048-49 (11th Cir.

1996) (“As divorce and remarriage rates rose, Congress became increasingly concerned with the

difficult choice facing those in second marriages, who could either provide for their spouse to the

possible detriment of the children of a prior marriage or risk under-endowing their spouse to

provide directly for the children.”).

       The trust Raleigh established accomplishes the second and third purposes even if, owing

to the divorce, it does not successfully defer estate taxes until Bonnie’s death. The trust still

serves the purpose of providing Bonnie the “lifetime benefit” Raleigh promised in paragraph 5 of

the post-nuptial agreement. And Seth’s counsel agreed at oral argument that the “corpus” of the

trust will ultimately pass to Raleigh’s “two sons” upon Bonnie’s death.

       The post-nuptial agreement is not rendered ambiguous, as Seth claims, because Judge

Burnette and Judge Yeatts disagreed about how to read it. For one thing, Judge Burnette did not

address paragraphs 24 and 35, or the other points set forth above. For another, ambiguity is not
                                                - 14 -
created simply because the parties disagree about the proper interpretation, Babcock, 292 Va. at

179, or even when “courts in different jurisdictions” disagree, Bartolomucci v. Fed. Ins. Co., 289

Va. 361, 371 (2015). This Court in Utsch found ambiguous the instrument by which the husband

conveyed his separately owned real estate to his wife—the wife claimed it was a “true gift,”

while the husband insisted that it was intended simply to obtain refinancing. Utsch v. Utsch, 38

Va. App. 450, 462-63 (2002), rev’d, 266 Va. 124 (2003). But the Supreme Court reversed,

holding that we erred in going beyond the “four corners of the instrument,” which declared itself

a “deed of gift” and recited that it was in consideration of “love and affection.” 266 Va. at 129.

We would likewise err to venture beyond the four corners of the post-nuptial agreement,

paragraph 5 of which confers a lifetime benefit on Bonnie without regard to whether she stayed

married to Raleigh.

       Finally, Seth cannot prevail by relying on parol evidence of Raleigh’s intent when

negotiating the post-nuptial agreement. After Judge Yeatts issued his letter opinion granting

summary judgment to Bonnie, Seth asked the court to consider various extrinsic evidence. He

offered Raleigh’s personal notes from November 2001 that Raleigh had shared with his sons (but

not with Bonnie), and a letter from one of Raleigh’s lawyers, Paul Feinman, to another of

Raleigh’s lawyers in December 2001—six months before Raleigh and Bonnie signed the

post-nuptial agreement. Opening Br. 17-21.5 Seth also proffered that Feinman would testify at

trial about Raleigh’s state of mind and intentions.

       The circuit court did not err in rejecting Seth’s parol evidence and denying his motion for

reconsideration. As already noted, parol evidence “may not be admitted to contradict or vary the


       5
         These are written documents, not oral statements. But while the term parol might
suggest that the parol-evidence rule excludes only “oral” statements, the rule also excludes
“written” evidence offered to contradict the terms of the parties’ written agreement. Sale v. Figg,
164 Va. 402, 409 (1935).
                                               - 15 -
clearly expressed terms of a written agreement.” Anden Grp. v. Leesburg Joint Venture, 237 Va.

453, 458 (1989). Put another way, a party cannot use parol evidence “to first create an

ambiguity and then to remove it.” Doswell Ltd. P’ship v. Va. Elec. & Power Co., 251 Va. 215,

223 (1996). “Here, the parol evidence relied on . . . directly contradicts the written documents.”

Anden Grp., 237 Va. at 458. So Seth’s evidence was inadmissible at the outset.6

       In short, the failure of the trust to achieve the federal-estate-tax-deferral benefit of a

“QTIP” trust does not prevent it from achieving its other purposes. We see nothing in the text of

the post-nuptial agreement or trust to suggest that Bonnie or Raleigh thought otherwise. Raleigh

kept his promise to Bonnie: he made the trust “irrevocable,” providing the same lifetime benefits

to Bonnie that he had promised in paragraph 5 of the post-nuptial agreement. Accordingly, the

trial court did not err in granting summary judgment to Bonnie.

                  B. The damages award fits the relief sought in the complaint.

       Seth’s sixth assignment of error challenges the circuit court’s refusal to strike Bonnie’s

damages evidence and set aside the monetary award of $248,080 to Bonnie in her capacity as

“Co-Trustee of the Trust.” Seth does not dispute the amount. The monetary award consists of

the value of assets sufficient to generate a gross monthly income of $10,000, along with the

income stream from Spring Street. While Seth argued below that Bonnie was not entitled to both

income streams, the trial court resolved that controversy in Bonnie’s favor, and Seth has not

challenged that ruling on appeal. Instead, Seth contends in this assignment of error only that the

monetary award conflicted with the prayer for relief in Bonnie’s complaint, where she


       6
         Parol evidence is also “never competent to show merely what one of the parties to a
contract thought.” Title Ins. Co. of Richmond v. Howell, 158 Va. 713, 718 (1932). Because our
conclusion that the post-nuptial agreement is unambiguous makes parol evidence inadmissible to
contradict its plain terms, we need not reach whether Seth’s parol evidence was also inadmissible
because he failed to proffer that Raleigh’s personal notes and the letter between Raleigh’s
lawyers were shared with Bonnie or her lawyer before Bonnie signed the agreement.
                                               - 16 -
requested—among other things—a monetary award in her capacity as beneficiary of the trust,

not as trustee of the trust.

        In evaluating the trial court’s decision on Seth’s motion to strike, we take the evidence in

the light most favorable to Bonnie, the non-moving party. Dill v. Kroger Ltd. P’ship I, 300 Va.

99, 109 (2021). But whether “a cause of action is sufficiently [pleaded] is a legal issue [that] we

review de novo.” TC MidAtlantic Dev., Inc. v. Commonwealth, 280 Va. 204, 210 (2010).

        Seth invokes the general rule that “no court can base its judgment or decree upon facts

not alleged or upon a right which has not been pleaded and claimed.” Ted Lansing Supply Co. v.

Royal Aluminum & Constr. Corp., 221 Va. 1139, 1141 (1981). Ted Lansing makes clear that

“[p]leadings are as essential as proof, and no relief should be granted that does not substantially

accord with the case as made in the pleading.” Id. (quoting Bank of Giles Cnty. v. Mason, 199

Va. 176, 180 (1957)). “Every litigant is entitled to be told by his adversary in plain and explicit

language what is his ground of complaint or defense.” Id. (quoting Potts v. Mathieson Alkali

Works, 165 Va. 196, 207 (1935)).

        But Bonnie did not violate the Ted Lansing rule.7

        Seth overlooks that the complaint here sounds in equity, seeking both specific

performance and injunctive relief—equitable remedies that permit a trial judge, sitting as

chancellor, to award additional, equivalent, or alternative relief in the form of money damages.

“Specific performance is an equitable remedy . . . .” Allen v. Allen, 66 Va. App. 586, 599 (2016)

(quoting Chattin v. Chattin, 245 Va. 302, 306 (1993)). So is injunctive relief. E.g., Wright v.

Castles, 232 Va. 218, 224 (1986). By contrast, “an action for money damages was ‘the


        7
         When asked at oral argument what prejudice Seth suffered because of the alleged
pleading deficiency, his counsel identified no unfair surprise or impairment to Seth’s ability to
defend the case. Because Seth’s arguments fail as a matter of law, we do not address whether
lack of prejudice is a relevant factor in determining if the relief awarded was properly pleaded.
                                                - 17 -
traditional form of relief offered in the courts of law.’” Ingram v. Commonwealth, 62 Va. App.

14, 27 (2013) (quoting Chauffeurs, Teamsters & Helpers, Loc. No. 391 v. Terry, 494 U.S. 558,

570 (1990)). Even so, “[w]hen a court of equity acquires jurisdiction of a cause for any purpose,

the court may retain the entire cause to accomplish complete justice between the parties. Thus,

the chancellor may hear legal claims and enforce legal rights by applying remedies available

only at law.” Advanced Marine Enters, Inc. v. PRC Inc., 256 Va. 106, 122 (1998). The power of

equity to award complete relief is sometimes called the “clean-up doctrine.” Funny Guy, LLC v.

Lecego, LLC, 293 Va. 135, 144 (2017); see W. Hamilton Bryson, The Merger of Common-Law

and Equity Pleading in Virginia, 41 U. Rich. L. Rev. 77, 81 (2006). Indeed, “even where no

prayer for general relief is included in the bill of complaint, a court in equity may properly grant

appropriate relief not specifically requested.” Johnson v. Buzzard Island Shooting Club, Inc.,

232 Va. 32, 36 (1986).8

       Put another way, a claim for injunctive relief or specific performance necessarily implies

a request for monetary relief as a lesser-included remedy, so much so that a plaintiff need not

explicitly pray for money damages as a fallback position. Winston v. Winston, 144 Va. 848, 858

(1925). In Winston, for instance, the Court held that a complaint praying for specific


       8
          Since the General Assembly provided for the merger of law and equity, effective
January 1, 2006, see 2005 Va. Acts ch. 681, § 3, there is now only “one form of civil case,
known as a civil action,” Rule 3:1. Although that merger created “a single procedure system for
civil cases in the Commonwealth, it preserves in all respects the distinctions between law and
equity, concerning the substance of equitable claims and defenses, rights of action, limitations
principles, and the powers and limits on the courts in entertaining such actions.” Kent Sinclair &
Leigh B. Middleditch, Virginia Civil Procedure § 1.14 (7th ed. 2021). See, e.g., Henderson v.
Ayers & Hartnett, P.C., 285 Va. 556, 563 (2013) (applying the clean-up doctrine to uphold the
trial judge’s attorney-fee ruling “because an equity court may decide a collateral legal issue once
it has the res necessary for the exercise of its jurisdiction”); accord Grupo Mexicano de
Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 322 (1999) (“Notwithstanding the
fusion of law and equity by the [federal] Rules of Civil Procedure, the substantive principles of
Courts of Chancery remain unaffected.” (quoting Stainback v. Mo Hock Ke Lok Po, 336 U.S.
368, 382 n.26 (1949))).
                                                  - 18 -
performance alone is “in all respects the same” as a complaint seeking both specific performance

and money damages, in the alternative. Id. at 859-60.

       This long-established principle of equity practice is fatal to Seth’s argument. Bonnie

sought specific performance of Seth’s obligation as executor to “transfer additional income

producing assets from the Estate to the Trust” to generate the $10,000 monthly benefit. She also

asked the court for an order “enjoining” Seth from “taking further action . . . other than the

transfer of income generating assets from the Estate to the Trust . . . and issuing a directive to the

tenant of Spring Street to remit all rent payments to Bonnie and any successor co-trustee, as

trustee(s) of the Trust.” The trial judge awarded the functional equivalent of that relief. He

ordered Seth (as executor of Raleigh’s estate) to transfer sufficient income-generating assets to

the trust to meet the $10,000-per-month income obligation. He also ordered Seth to pay the

monetary judgment to Bonnie (in her capacity as trustee of the trust) in the amount that Seth had

failed to transfer. That monetary award was well within the scope of the equitable relief that

Bonnie requested.

       The rule in Ted Lansing is inapplicable for another reason: the monetary award to

Bonnie in her capacity as trustee fit the general prayer for relief in the complaint, which

requested “such additional and further relief [as] the Court deems just and proper.” Compl. 10.

“Generally, ‘a court of equity may grant proper relief under the general prayer that is consistent

with the case stated in the bill of complaint.’” D’Ambrosio v. D’Ambrosio, 45 Va. App. 323, 336

(2005) (quoting Jenkins v. Bay House Assocs., L.P., 266 Va. 39, 44 (2003)).

       Seth argues that the monetary award to Bonnie in her capacity as “trustee” of the trust

conflicts with her separate request for a monetary award in her individual capacity as the trust’s

“beneficiary.” It is true, of course, that “a litigant cannot take inconsistent positions, and for the

same reasons, when there is a special prayer, the court cannot under a general prayer grant a
                                                - 19 -
relief inconsistent therewith.” Winston, 144 Va. at 859; see also Jenkins, 266 Va. at 45 (“[A]

general prayer will support relief only for those matters placed in controversy by the pleadings

and, thus, any relief granted must be supported by allegations of material facts in the pleadings

that will sustain such relief.”).

        But as shown above, the monetary award to Bonnie as trustee aligns with the equitable

relief requested, which included specific performance of Seth’s obligations to properly fund the

trust. That congruence does not become misaligned simply because the complaint also

requested, as additional or alternative relief, compensatory damages for Bonnie in her capacity as

the trust’s beneficiary.

        Ted Lansing was materially different. The counterclaim there relied exclusively on an

express-warranty theory, but the trial judge “sua sponte . . . interjected” in the jury charge an

implied-warranty-of-fitness theory. Ted Lansing, 221 Va. at 1140. That “variance” between the

proof and pleading was problematic because the facts pleaded “did not support the legal theory

for the judgment sought.” Chesterfield Meadows Shopping Ctr. Assocs., L.P. v. Smith, 264 Va.

350, 356 (2002). In this case, by contrast, the judgment rendered is in harmony with the theory

of the complaint and the relief requested. So Ted Lansing is “inapposite.” Id.

                C. The trial court did not err in awarding attorney fees to Bonnie.

        Under the “American rule” applied in Virginia, prevailing litigants generally cannot

recover their attorney fees9 unless permitted by statute, contract, or some other recognized




        9
          We use attorney fees rather than the possessive form attorney’s fees unless quoting the
parties’ own documents. Several variations of the term are grammatically correct: attorney’s
fees; attorneys’ fees; attorney fees; counsel fees. See Bryan A. Garner, Garner’s Dictionary of
Legal Usage 94 (3d ed. 2011). Although attorney fees may be “inelegant,” it is “increasingly
common,” operating as “a means to avoid having to get the apostrophe right.” Id. The Rules of
the Supreme Court of Virginia repeatedly use attorney fees. E.g., Rules 1:1A, 5:20(g), 5:35 (last
amended Nov. 1, 2021). We follow that convention here too.
                                                 - 20 -
exception. E.g., W. Square, L.L.C. v. Commc’n Techs., Inc., 274 Va. 425, 433 (2007). The

post-nuptial agreement here contained a fee-shifting provision, but the trust document did not.

The trial court awarded Bonnie, “in her individual capacity,” attorney fees and costs in the

amount of $132,382.89 under paragraph 21 of the post-nuptial agreement.

       In his seventh and final assignment of error, Seth objects to that award on the ground that

this “case arose under the QTIP trust, which does not contain an attorney’s fee provision.” Seth

does not assign error either to the amount of the fee award or to the award of fees to Bonnie in

her individual capacity. He argues only that Bonnie’s claim arose under the trust, not the

post-nuptial agreement. Whether a contract entitles the prevailing party to attorney fees is a

question of law that we review “de novo.” Online Res. Corp. v. Lawlor, 285 Va. 40, 61 (2013).

       Seth is mistaken that this case arose only under the trust. That claim contradicts Seth’s

own arguments, which focus on terms like “Wife” and “Widow’s Benefit” in the post-nuptial

agreement to support his ambiguity theory. Seth also overlooks that paragraph 5 of the

post-nuptial agreement specifically required him, as executor, to transfer “additional assets . . . to

the Trust at Husband’s death” sufficient to generate the specified monthly amount (called the

“Widow’s Benefit” in the post-nuptial agreement and the “Monthly Amount” in the trust).

Because the trial court found that Seth defaulted in carrying out that obligation, it properly

awarded attorney fees to Bonnie under the fee-shifting provision in paragraph 21 of the

post-nuptial agreement.

            D. The trial court should decide on remand whether Bonnie is entitled to more
            attorney fees and costs.

       Bonnie claims that she is entitled to attorney fees and costs under paragraph 21 of the

post-nuptial agreement for the expense of defending this appeal. She asks us to remand the case

under Rule 5A:30(b) for the trial court to make another fee award.


                                                - 21 -
       Bonnie’s request raises a question that the parties have not addressed. As just discussed,

the final order here awarded Bonnie her attorney fees and costs, but only “in her individual

capacity.” The award of monetary damages, by contrast, was made to Bonnie in her capacity as

“Co-Trustee of the Trust.” The parties have not briefed whether Bonnie’s defense of the appeal

of the monetary judgment, awarded to her as trustee under the trust (which contains no

fee-shifting provision), entitles her to attorney fees in her individual capacity under the

post-nuptial agreement (which provides the only contractual basis for fee-shifting). Furthermore,

the first six assignments of error addressed the monetary award; only the seventh addressed the

attorney-fees award.

       If Bonnie is entitled to appellate fees, it is only under the post-nuptial agreement, not the

trust. “Even though claims may be intertwined and have a common factual basis,” the moving

party must “‘establish to a reasonable degree of specificity’” that the attorney fees sought were

incurred to litigate issues arising under the contract containing the fee-shifting provision.

W. Square, 274 Va. at 435-36 (quoting Ulloa v. QSP, Inc., 271 Va. 72, 83 (2006)).

       We leave it to the trial court on remand to sort out whether Bonnie is entitled to

appellate-attorney fees and costs under paragraph 21 of the post-nuptial agreement, and if so, the

proper amount. We likewise leave it to the trial court to decide in the first instance if Bonnie is

entitled to attorney fees for litigating the fee issues on remand.

                                        IV. CONCLUSION

       The trial court properly construed the post-nuptial agreement and trust to require a

lifetime benefit to Bonnie even if she and Raleigh later divorced. Because the contract

documents are unambiguous on this point, the trial court correctly rejected Seth’s proffered parol

evidence and granted summary judgment to Bonnie. The trial court also properly awarded

monetary damages to Bonnie as trustee. The monetary award accomplished the same purpose as
                                                - 22 -
the equitable relief she requested: remedying Seth’s breach of the post-nuptial agreement,

making the trust whole, and enabling the trust to carry out its obligations to Bonnie. The

attorney-fees award was also proper.

       We therefore affirm the judgment and remand the case for further proceedings consistent

with this opinion. Upon remand, Bonnie may submit to the circuit court a claim for further

attorney fees and costs. The circuit court should award Bonnie additional fees and costs to the

extent it determines that they were reasonably and necessarily incurred under paragraph 21 of the

post-nuptial agreement.

                                                                          Affirmed and remanded.




                                              - 23 -